If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    February 17, 2022
               Plaintiff-Appellant,

v                                                                   No. 354892
                                                                    Muskegon Circuit Court
JOSEPH ALLEN SORENSEN,                                              LC No. 20-000065-FH

               Defendant-Appellee.


Before: BORRELLO, P.J., and M. J. KELLY and REDFORD, JJ.

PER CURIAM.

        In this criminal case, the prosecution appeals as of right the trial court’s order granting
defendant’s motion to dismiss. For the reasons set forth in this opinion, we reverse and remand
for reinstatement of the charge against defendant.

       Defendant was charged with committing “the abominable and detestable crime against
nature with a dog” in violation of MCL 750.158, which provides as follows:

              Any person who shall commit the abominable and detestable crime against
       nature either with mankind or with any animal shall be guilty of a felony,
       punishable by imprisonment in the state prison not more than 15 years, or if such
       person was at the time of the said offense a sexually delinquent person, may be
       punishable by imprisonment in the state prison for an indeterminate term, the
       minimum of which shall be 1 day and the maximum of which shall be life.

       The trial court granted defendant’s motion to dismiss based on its conclusion that the
conduct criminalized by MCL 750.158 did not include the alleged act in this case of “performing
cunnilingus” on a dog.

        “This Court reviews a trial court’s ruling regarding a motion to dismiss for an abuse of
discretion.” People v Jones, 252 Mich App 1, 4; 650 NW2d 717 (2002) (quotation marks and
citation omitted). However, whether certain conduct is within the scope of a penal statute presents
a question of law that this Court reviews de novo. People v Flick, 487 Mich 1, 8-9; 790 NW2d
295 (2010). We also review de novo a trial court’s rulings regarding questions of law. Id. at 9.


                                                -1-
“When we interpret the Michigan Penal Code, we do so ‘according to the fair import of [the] terms,
to promote justice and to effect the objects of the law.’ ” Id. at 11, quoting MCL 750.2 (alteration
in original).

       This Court has previously explained that

       [i]t is patent that MCL 750.158 encompasses two categories of crimes: “abominable
       and detestable crime[s] against nature” with a human being, and “abominable and
       detestable crime[s] against nature” with an animal. A “crime against nature” at
       common law encompassed both sodomy and bestiality. “Michigan follows the
       common-law definition of sodomy,” which “covered only copulation per anum,”
       not fellatio. Acts of bestiality, however, included a broader range of conduct than
       that of common-law sodomy. An act of bestiality included any sexual connection
       between a human being and an animal and is expressly prohibited by MCL 750.158.
       [People v Haynes, 281 Mich App 27, 30; 760 NW2d 283 (2008) (some citations
       omitted; second and third alterations in original).]

        Here, the trial court erred as a matter of law by concluding that the conduct alleged in this
case was not criminalized by MCL 750.158 because an “act of bestiality include[s] any sexual
connection between a human being and an animal and is expressly prohibited by MCL 750.158.”
Haynes, 281 Mich App at 30 (emphasis added). Consequently, the trial court abused its discretion
by dismissing the charge. Jones, 252 Mich App at 4. We reverse and remand for the charge to be
reinstated.

        Reversed and remanded for further proceedings consistent with this opinion. We do not
retain jurisdiction.

                                                              /s/ Stephen L. Borrello
                                                              /s/ Michael J. Kelly
                                                              /s/ James Robert Redford




                                                -2-